    Case: 4:19-cr-01031-AGF Doc. #: 90 Filed: 07/20/21 Page: 1 of 5 PageID #: 207


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )
                                              )
           vs.                                )   Case No. 4:19CR01031 AGF (SMP)
                                              )
JODY BRISON,                                  )
                                              )
                 Defendant.                   )

                                          ORDER

        This matter is before the Court on the Defendant’s pretrial motion. All pretrial

motions were referred to United States Magistrate Judge Shirley Padmore Mensah under

28 U.S.C. § 636(b). Defendant Jody Brison filed a Motion to Suppress Identification.

(Doc. No. 57). Defendant is charged by Indictment with one count of carjacking, in

violation of 18 U.S.C. § 2119; one count of possessing and brandishing a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c); and one count of

being a felon in possession of a firearm, in violation of 18 U.S. C. § 922(g)(1), all related

to an alleged carjacking that occurred on November 21, 2019. (Doc. No. 1).

        In his motion to suppress, Defendant asserts that the show-up identification by the

victim was unnecessarily suggestive, and that it tainted the identification and rendered the

identification unreliable and inadmissible. Judge Mensah held an evidentiary hearing on

April 16, 2021, at which Officer DaShawn Wilson and the victim, Diane Myers, testified.

Judge Mensah thereafter issued a Report and Recommendation (“R&R”), recommending

that Defendant’s motion to suppress be denied. (Doc. No. 78).



`
 Case: 4:19-cr-01031-AGF Doc. #: 90 Filed: 07/20/21 Page: 2 of 5 PageID #: 208


       Defendant filed objections to the R&R. (Doc. No. 81). Defendant objected to

the Magistrate Judge’s finding that Ms. Myers “would have been able to look directly

into [the perpetrators’] faces,” at page 3 of the R&R, but otherwise agrees with all other

factual findings. Defendant further objects to the legal conclusions in the R&R that the

identification procedure was not unduly suggestive and that any questions regarding

reliability should be tested by cross-examination at trial. The government responded to

the Objections.

       When a party objects to a Report and Recommendation concerning a motion to

suppress in a criminal case, the Court is required to “make a de novo determination of

those portions of the report or specified findings or recommendations to which objection

is made.” United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003) (quoting 28

U.S.C. § 636(b)(1)).

       I conducted a de novo review of the motion to suppress, including a review of the

transcript of the hearing. Based on that review, I have determined that the Magistrate

Judge made proper factual findings and correctly concluded that the identification should

not be suppressed. I therefore adopt the thorough reasoning of Magistrate Judge Mensah

in denying the motion to suppress.

       Specifically, on this record, the Court agrees with Judge Mensah’s factual

findings, which are well-supported by the record, including the single finding to which

Defendant objects. Ms. Myers testified, unequivocally, that she observed both

individuals as they exited their car and approached her car; that one subject was standing

a foot or two away at her car window, and the other was at the window on the other side

                                             2
 Case: 4:19-cr-01031-AGF Doc. #: 90 Filed: 07/20/21 Page: 3 of 5 PageID #: 209


of her car; their neither individual was wearing a mask; that it was daylight; that she got a

good look at them; that nothing obstructed her view; and that she saw their faces. (Tr. at

11, 13-14). She testified that she looked at the person at her window “dead in the face,”

and looked over at the person at her passenger window, and his gun was pointed at her,

too. (Tr. 31, 37). With respect to the identification, she testified, “I knew who did it

because I looked him directly in the face,” further noting, “He looked me dead in the face

when he carjacked me.” (Tr. at 21, 22).

          The Court also agrees with Judge Mensah’s legal conclusion that the on-scene

identification of Defendant was not unduly suggestive and does not violate due process.

As noted in the R&R, courts use a two-step analysis to determine whether an

identification is unreliable. United States v. Martin, 391 F.3d 949, 952 (8th Cir. 2004).

First, the defendant must establish that the identification process used was

“impermissibly suggestive.” Id.; see generally, Neil v. Biggers, 409 U.S. 188, 198-99

(19972). If the procedure was impermissibly suggestive, then the court inquires

“whether, under the totality of the circumstances of the case, the suggestive confrontation

created a very substantial likelihood of irreparable misidentification.” Martin, 391 F.3d

at 952.

          In this instance, the police located victim’s car and detained Defendant slightly

less than an hour after the carjacking, and the identification occurred approximately 20-

25 minutes thereafter. While Defendant was the only individual shown to the victim,

and he was shown to the victim while standing between two police officers in front of a

police van, the officers did not say anything to the victim to suggest they believed

                                                3
 Case: 4:19-cr-01031-AGF Doc. #: 90 Filed: 07/20/21 Page: 4 of 5 PageID #: 210


Defendant was one of the carjackers. They simply advised the victim that they had

located her car, that they had someone in custody, and that they wanted her to look at him

to see if she recognized him. She was not pressured or threatened in any way, and she

did not draw any conclusions based upon what she was told. (Tr. 18-19, 24). As such,

the Court agrees with the Magistrate Judge that the procedures are in line with those in

United States v. Pickar, 616 F.3d 821, 828 (8th Cir. 2010) and United States v. Martinez,

462 F.3d 903, 911 (8th Cir. 2006), and were not unduly suggestive. While Defendant

urges the Court to determine that a show-up identification is ipso facto unduly suggestive,

the Eighth Circuit has rejected such a conclusion. Martinez, 462 F.3d at 910-11.

       Because Defendant has failed to meet his burden to establish that the procedures

were unduly suggestive, it is unnecessary for the Court to address the second step of the

analysis. Nevertheless, on these facts the identification would not be subject to

suppression because I find on this record that the identification is sufficiently reliable. In

making this determination, courts examine the five factors identified in Biggers, 409 U.S.

at 199-200 and Manson v. Brathwaite, 432 U.S. 98, 115 (1977). While the testimony at

the hearing was a bit confusing and may raise questions regarding the accuracy of the

prior description given by Ms. Myers, all other factors weigh heavily in favor of

reliability. The witness had a very good opportunity to view the carjackers, paid great

attention at the time of the crime, and was certain of her identification, and very little

time elapsed between the events and her identification. Even if the Court were to find

some question with respect to the above two steps, any question regarding reliability in

this situation is better tested through the trial process, including cross-examination and

                                               4
 Case: 4:19-cr-01031-AGF Doc. #: 90 Filed: 07/20/21 Page: 5 of 5 PageID #: 211


proper jury instructions, as the Magistrate Judge suggests. See Perry v. New Hampshire,

565 U.S. 228, 233 (2012).

       Thus, after careful and independent consideration, the Court will overrule

Defendant’s Objections, and will adopt and sustain the thorough reasoning of Magistrate

Judge Mensah set forth in support of her recommended ruling, as further qualified herein.

       Accordingly,

       IT IS HEREBY ORDERED that the Objection to the Report and

Recommendations filed by Defendant Jody Brison is DENIED. [Doc. No. 81]

       IT IS FURTHER ORDERED based on my de novo review that the Report and

Recommendation of the Magistrate Judge [ECF No. 78] is SUSTAINED and

ADOPTED.

       IT IS FURTHER ORDERED that Defendant’s Motion to Suppress

Identification [Doc. No. 57] is DENIED.




                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE


Dated this 20th day of July, 2021.




                                            5
